 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1134 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. McCaul (for himself and Mr. Walz) submitted the following resolution; which was referred to the Committee on Ways and Means 
 
RESOLUTION 
Mourning the loss of Vernon Hunter and honoring the service of Robin De Haven and the first responders to the attack on the Internal Revenue Service in Austin, Texas. 
 
 
Whereas, on February 18, 2010, Andrew Joseph Stack III, in an apparent attack on the Internal Revenue Service (IRS), piloted a small plane into the Echelon I building in North Austin, Texas, killing himself; 
Whereas the attack also took the life of Chief Warrant Officer (Ret.) Vernon Hunter and injured several others; 
Whereas Vernon Hunter served a distinguished 20-year career in the U.S. Army, including two combat tours in Vietnam and eventually rose to the rank of Chief Warrant Officer; 
Whereas Vernon Hunter also served as an employee of the IRS for 27 years, working as a manager when he was tragically killed in this capacity; 
Whereas Vernon Hunter was a kind, caring, and loving family man who leaves a wife, three children, seven grandchildren, and one great-grandchild behind; 
Whereas immediately after the plane’s impact, Robin De Haven, an employee of Austin’s Binswanger Glass and a bystander of the crash, bravely risked his life to help those trapped inside by using his ladder to climb into the building and bring five victims to safety; 
Whereas Robin De Haven is also a veteran of the U.S. Army, having served as a combat engineer for more than six years, including two tours in Iraq; and 
Whereas the first responders in Austin successfully rescued everyone from the Echelon I building without further loss of life: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns Joseph Stack’s attack on the Internal Revenue Service in Austin, Texas; 
(2)mourns the loss of Vernon Hunter and expresses gratitude for his selfless service to the United States; 
(3)honors the heroic contributions of Robin De Haven; and  
(4)recognizes all the first responders involved in the rescue effort. 
 
